Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2021 has been entered.
 
Response to Arguments
	Applicant’s claim amendments and remarks filed August 20, 2021 have been fully considered and are persuasive in overcoming all §103 rejections of record.  The Rule 132 declaration filed August 20, 2021 is proper and is accepted.  Said rejections are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 7-9, 12-14, 16-28 are allowed.  The closest prior art is Hacker (U.S. 20150191597) which teaches asphalt compositions with blends of polyolefin modifiers.  Applicant’s remarks to unexpected remarks in the claimed compositions over Hacker in the response filed are persuasive in demonstrating unexpected benefits of the claimed compositions over what one of ordinary skill in the art would expected from practicing Hacker.  The claims are also commensurate in scope with the showing.  Therefore, this is sufficient to overcome any 103 over Hacker. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766